DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims filed 07/14/2022 have been considered and entered.
Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered.
Regarding the 103 prior art rejections, Applicant argued that the amendments overcame the rejections; the Examiner is in agreement, noting in particular Applicants particular argument on the bottom of page 6 through the top of page 7, and therefore said prior art rejections are withdrawn.  
Regarding the drawing objections, Applicant argued that the drawings comply with the PCT requirements and that the Examiner cannot place additional requirements on the drawings beyond those that are imposed by the PCT. PCT Rule 11.1 requires word(s)/catchwords in the drawings that are indispensable for understanding. The Examiner asserts that the unlabeled non-descriptive representations require the requested text matter for proper understanding, and that appropriate correction is therefore necessary.
	Regarding the specification, Applicant argued that the statement (omission for brevity/emphasis; bold added for emphasis) “further important features and advantages of the invention are clear from the dependent claims…” does not imply that the specification does not provide proper antecedent basis for the claimed subject matter. However, the specification is a dictionary for the claims and should provide clear support or antecedent basis for all terms used in the claims, and further, the specification should enable any person skilled in the pertinent art or science to make and use the invention without involving extensive experimentation and must clearly convey enough information about the invention to show that applicant invented the subject matter that is claimed, see MPEP 608.01(g), 37 CFR 1.75, MPEP § 608.01(i), § 608.01(o), and § 1302.01, and § 2111.01. The Examiner emphasizes that the reader of a patent should not have to look beyond the specification and to the dependent claims for clarity of the important features. The Examiner notes that the original claims are part of the original disclosure and can be included into the specification and referenced therein instead of referencing to dependent claims which change during examination (including being cancelled as is the case in the present amendment of the claims).	 
Drawings
The drawings are objected to because unlabeled non-descriptive representations are impermissible under 37 CFR 1.83(a) which states (bold for emphasis):
(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings.

The drawings are correspondingly objected to for failing to comply with PCT Rule 11 as catchwords are indispensable to the understanding of the unlabeled non-descriptive representations, wherein PCT Rule 11.11 Words in Drawings states (bold for emphasis):
(a) The drawings shall not contain text matter, except a single word or words, when absolutely indispensable, such as "water," "steam," "open," "closed," "section on AB," and, in the case of electric circuits and block schematic or flow sheet diagrams, a few short catchwords indispensable for understanding.
(b) Any words used shall be so placed that, if translated, they may be pasted over without interfering with any lines of the drawings.

Element(s) “9”, “3” & “4, 5” (Examiner suggests at least one instance of 3 as “oscillator”, and at least one instance for 4, 5 summarized together as “motor”) and “6” (“sound transducer”) each of fig. 1,  as well as all of fig. 2, need appropriate legends in the form of descriptive text labels in addition to any reference characters already present. Empty or not labeled rectangular boxes and non-descriptive representations of features are not descriptive, and therefore incomplete. The Examiner emphasizes that the requested text matter is indispensable for proper understanding. The descriptive text labels should contain as few words as possible. See also 37 CFR 1.84(n) (conventional symbols), 1.84(o) (required descriptive legends), & 1.84(p) (standards for the text labels), MPEP 608.02(b)(II)(¶ 6.22) (“descriptive text label”), and MPEP Appendix T Rule 11.11.  Appropriate Correction is required. With further regards to figure 2, the Examiner suggests placing the figure on a separate page for more room, and then briefly summarizing in no more than a few lines per box for each step (a suggestion, not a requirement for brevity), possibly with a brief explanation near arrows. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1)  and MPEP § 608.01(o). Correction of the following is required:
Remove the instance(s) (at least [0023]) of referencing to the claims in the specification for establishing antecedent basis. The claims are to have proper antecedent basis for the claimed subject matter in the specification, whereas a circular referencing has been established by having the specification depend on the claims. The Examiner notes that original claims are considered part of the original disclosure and that Applicant may choose to explicitly include said original claims as descriptions of possible embodiments within the written embodiment, and reference instead to said further explicitly written descriptions thereof.  
Allowable Subject Matter
Claim(s) 11, 13-15, 17-18, 20-21, and 23 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 11, 
the prior art fails to disclose or motivate one skilled in the art to perform a method for controlling at least two mechanical oscillators comprising  (omissions/paraphrasing for brevity/clarity) “arranging…two mechanical oscillators and the…sound transducer…in a seat of a motor vehicle”, “sensing respective oscillations from the…two mechanical oscillators transmitted through the seat by the…sound transducer”, “determining the respective frequency of each of the…two mechanical oscillators from…the Fourier spectrum”, “comparing the respective determined frequency of each of the…two mechanical oscillators to a respective specified frequency…and adjusting the respective determined frequencies to the respective specified frequencies" in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Regarding independent claim 18, 
the prior art fails to disclose or motivate one skilled in the art to manufacture a motor vehicle, comprising (omissions/paraphrasing for brevity/clarity) “two mechanical oscillators…arranged in a seat of the motor vehicle”, “a sound transducer…arranged in the seat of the motor vehicle…senses respective oscillations from the at least two mechanical oscillators transmitted through the seat”, and “a control device…configured to…determine the respective frequency of the…two mechanical oscillators from…the Fourier spectrum”, “compare the respective determined frequency of each of the…two mechanical oscillators to a respective specified frequency…and adjust the respective determined frequencies to the respective specified frequencies” in further combination with the remaining limitation(s) of the claim. 
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the preceding formal matters pertaining to objections as put forth above. Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935). A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Primary Examiner, Art Unit 2856